Mr. Justice Paxson
delivered the opinion of the court,
We think the court below erred in dissolving the attachment upon a rule to show cause. The rights of the parties could not be disposed of in this summary manner. Much more was it error to award the fund in the hands of the garnishee to the assignee of the insolvent debtor. The assignee had made no claim to the fund, was not in court nor represented by counsel. He had no right to the fund, for the plain reason that it had been acquired by Tenter several months after the assignment. It could not, therefore, have passed to his assignee. Whether the money in the hands of Orlady, the garnishee, and who was also Yenter’s counsel, is liable to attachment, is a question that must be settled in the usual manner. The attachment was dissolved upon the petition of Yenter, the defendant. He has a right to appear and plead to the attachment, and by his plea to have all such matters of fact put in issue so that they may be tried by a jury: Pleasants v. Cowden, 7 W. & S. *228379. The garnishee also has the right to have a jury pass upon disputed questions of fact, if there be any. It was not the right of either the defendant or the garnishee to have the attachment dissolved in a summary manner.
The order of 20th February 1878, dissolving the attachment and directing the fünd to be paid to the assignee is reversed, and it is now ordered that the attachment be reinstated.